Case 1:02-cv-21921-PAS Document 120 Entered on FLSD Docket 08/10/2020 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        02-21921-CIV-PAS


  CARLOS L. WOODSON,

          Petitioner,

  v.

  SEC’Y DEPT. OF CORRECTIONS,

         Defendant.
  ________________________________/

    ORDER DISMISSING PETITIONER’S AMENDED MOTION FOR RELIEF FROM JUDGMENT
   AND ORDER, AND DENYING MOTION FOR INJUNCTIVE ORDER AND MOTION FOR ORDER
                             COMPELLING DISCOVERY

          THIS MATTER is before the Court upon Petitioner’s pro se Amended Motion for Relief from

  Judgment and Order [DE-115] brought pursuant to Fed. R. Civ. P. 60(b). Petitioner also filed a Motion

  for Injunctive Order [DE-114] and a Motion for Order Compelling Discovery [DE-119]. The

  Government has not responded.

          Having carefully reviewed these motions and the pertinent portions of the record in this case, the

  Court concludes that Petitioner’s Rule 60(b) motion is in substance a second or successive habeas petition

  for which the Petitioner has not obtained the Eleventh Circuit Court of Appeals permission to file. The

  Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) requires Petitioner to first obtain

  authorization from the Eleventh Circuit Court of Appeals before this Court can consider the Motion. See

  28 U.S.C. § 2244(b)(3)(A). Because the Petitioner was denied such authorization, the Court lacks

  jurisdiction to consider Petitioner’s motions. Accordingly, the Court dismisses Petitioner’s Amended

  Motion for Relief from Judgment and Order [DE-115] and denies the related motions [DE-114; DE-119].

          I.      Background

                  A. State Court Proceedings

          In 1997, following a jury trial in Miami-Dade Circuit Court, Petitioner Carlos L. Woodson

  (“Woodson”) was convicted of one count of burglary with an assault or battery therein while armed and
Case 1:02-cv-21921-PAS Document 120 Entered on FLSD Docket 08/10/2020 Page 2 of 7



  two counts of sexual battery committed with a deadly weapon or force. He was sentenced to a term of life

  imprisonment that later, for reasons not relevant to this matter, was reduced to forty-five (45) years. [DE

  12 at 134-35]. Petitioner’s conviction was affirmed on appeal. Woodson v. State, 739 So.2d 1210, 1211

  (Fla. Dist. Ct. App.), rev. denied, 749 So.2d 505 (Fla. 1999) (table).

                   B. Petitioner’s Previous Requests for Relief in this Case

          Petitioner filed the initial Petition for Habeas Corpus in this case in 2002 [DE-1]. After Petitioner

  filed an Amended Petition for Writ of Habeas Corpus in 2004, the Magistrate Judge issued a

  Supplemental Report recommending denial of Petitioner’s requests for habeas relief [DE 43, 56].

  Following a de novo review, this Court affirmed the Magistrate Judge’s ruling, denied the petition for

  habeas corpus on the merits and closed the case [DE 60]. The Court also denied Petitioner’s requests for a

  certificate of appealability [DE 77, DE 83], and motion to proceed in forma pauperis [DE-89]. Petitioner

  appealed but voluntarily dismissed his appeal in 2007 [DE 90].

          In 2016, citing Fed. R. Civ. P. 60(b), Petitioner filed a Motion to Vacate Judgment [DE-91]. The

  motion sought to vacate this Court’s above-referenced 2004 Order affirming the Magistrate Judge’s

  Supplemental Report. The Motion alleged that the State trial court lacked jurisdiction to try Petitioner

  because the prosecutor who filed the Information against him perjured herself by falsely swearing that the

  Information was based upon facts sworn to by a material witness. Id. at p.4. Petitioner argued that because

  his State conviction was void, the federal district court similarly lacked subject-matter jurisdiction. Id. at

  pp. 2, 11. Petitioner also sought his immediate release from custody. In conjunction with his motion to

  vacate, Petitioner filed a Motion to Expand the Record, asking the Court to order the State trial court to

  provide him with certain documents from his case [DE 92]. The Court denied both motions and ordered

  that no certificate of appealability issue [DE 93].

          Soon thereafter, Petitioner filed his Supplemental Amended Motion to Vacate Judgment asserting

  the same arguments raised in the motion to vacate that the Court had recently denied [DE 95]. The Court




                                                         2
Case 1:02-cv-21921-PAS Document 120 Entered on FLSD Docket 08/10/2020 Page 3 of 7



  again denied the motion [DE 98]. 1 The Court also denied Petitioner’s request to proceed in forma

  pauperis [DE 104]. Petitioner appealed to the Eleventh Circuit, which denied his request for a certificate

  of appealability and affirmed this Court’s denial of his motion to expand the record [DE 108].

          On November 19, 2018, Petitioner filed a Petition for a Second/Successive Habeas Corpus with

  the Eleventh Circuit Court of Appeals. In Re: Carlos Woodson, No. 18-14811 (11th Cir. 2018).

  Woodson’s Application alleged that the state prosecutor in his trial violated Brady v. Maryland by

  refusing to provide Woodson a sample from the scene of the crime that could be tested for DNA because

  there was not enough sample remaining after the government conducted its test. On December 6, 2018,

  the Eleventh Circuit Court of Appeals denied Woodson’s Application for Leave to File a Second or

  Successive Habeas Corpus Petition, 28 U.S.C. § 2244 (b). In Re: Carlos Woodson, No. 18-14811 (11th

  Cir. 2018). 2 The Court, citing 28 U.S.C. § 2244(b)(2)(B)(i) and (ii), concluded that Woodson did not

  establish that the new evidence would be sufficient to establish by clear and convincing evidence that, but

  for constitutional error, no reasonable factfinder would have found him guilty of the underlying offense.

  The Court noted that Woodson did not allege that there actually existed newly discovered DNA evidence

  that established his innocence, but only that there was DNA evidence that could be tested.

          On March 8, 2019, the Eleventh Circuit Court of Appeal denied another Application for Leave to

  File a Second or Successive Habeas Corpus Petition, 28 U.S.C. § 2244 (b). In Re: Carlos Woodson, No.

  19-10599-E (11th Cir. 2019). In this Application, Petitioner again requested to file a second petition based

  on his claim that that his Brady v. Maryland rights were violated at trial when he was not provided crime




  1
    Numerous other motions, including but not limited to motions to strike, to withdraw earlier motions, to
  supplement the record, for clarification, to proceed on appeal in forma pauperis, etc., were filed and ruled
  upon. These motions are not referenced in this Order as they are not relevant to the resolution of the
  instant motion.
  2
    In the Motion at bar, Petitioner did not submit or reference the Eleventh Circuit’s denial of his request to
  file a successive or second habeas motion related to his request to conduct additional DNA testing. The
  Court discovered the Petitioner’s Application and denial of same by conducting a search of the Eleventh
  Circuit’s electronic filing database (PACER).


                                                        3
Case 1:02-cv-21921-PAS Document 120 Entered on FLSD Docket 08/10/2020 Page 4 of 7



  scene samples for DNA testing. The Eleventh Circuit concluded that it lacked jurisdiction to consider

  Woodson’s application because he raised the same claim in a prior application that the Court denied. In

  so doing, the Court stated, “In both applications he has claimed that newly discovered evidence

  establishes his innocence. Specifically, his only claim in his previous application was that a new method

  of DNA testing, which would establish his innocence, had arisen since trial. That is his only claim in the

  present application as well. Thus, because the basic gravamen of these claims is the same, we dismiss the

  application for lack of jurisdiction.” Id. at 3.

          In the currently-pending Amended Motion for Relief from Judgment and Order [DE 115]

  pursuant to Fed. R. Civ. P. 60(b) and 60(b)(6), Petitioner seeks to reopen this habeas corpus case, filed in

  2002, notwithstanding the Court’s denial of his initial and amended petitions for writ of habeas corpus

  [DE 60] and of his subsequent efforts to reopen this case. [DE 68; DE 72; DE 73; DE 74; DE 93]. 3

  Petitioner asserts that his rights to due process under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194

  (1963) were violated when the prosecutor did not provide him with a sample of the DNA collected from

  the crime scene because too little of that sample existed after the State’s testing process [DE 115 at pp. 4,

  25]. Petitioner, claiming actual innocence, argues that extraordinary circumstances exist warranting Rule

  60(b)(6) relief, where the testing procedure used in his case was flawed and that an accurate DNA test

  would have made his acquittal more likely than not. Id. at pp. 3, 6, 8-9. Petitioner asks this Court to

  reopen this habeas corpus proceeding and order the State to allow access to the DNA evidence used at his

  trial, asserting that a new type of DNA testing called “STR DNA” testing, could be used to test very small

  DNA samples. Id. at 8. Petitioner also requests the Court to order the U.S. Marshal’s Service to take

  possession of the State’s DNA evidence and designate the Federal Bureau of Investigations to conduct the




  3
    Petitioner previously filed a Motion for Relief from Judgment or Order [DE 112] and Motion to Amend
  Motion for Relief [113], both which relate to the current Amended Motion. Those Motions are denied as
  Moot as the Defendant has now filed an Amended Motion for Relief and was not required to seek leave
  from the Court prior to filing an Amended Motion.


                                                        4
Case 1:02-cv-21921-PAS Document 120 Entered on FLSD Docket 08/10/2020 Page 5 of 7



  STR DNA test he seeks. [DE 114 at pp. 1-2]. Finally, Petitioner moves to compel the State to produce all

  of the DNA evidence that was presented against him at the criminal trial. [DE 119].

          II. Analysis

          Fed. R. Civ. P. 60(b) provides in relevant part:

                   On motion and just terms, the court may relieve a party or its legal
                   representative from a final judgment, order, or proceeding for the
                   following reasons: (1) mistake, inadvertence, surprise, or excusable
                   neglect; (2) newly discovered evidence that, with reasonable diligence,
                   could not have been discovered in time to move for a new trial under
                   Rule 59(b); (3) fraud (whether previously called intrinsic or extrinsic),
                   misrepresentation, or misconduct by an opposing party; (4) the judgment
                   is void; (5) the judgment has been satisfied, released, or discharged; it is
                   based on an earlier judgment that has been reversed or vacated; or
                   applying it prospectively is no longer equitable; or (6) any other reason
                   that justifies relief.

  In addition, Rule 60(c) states: A motion under Rule 60(b) must be made within a reasonable time--and for

  reasons (1), (2), and (3) no more than a year after the entry of the judgment or order or the date of the

  proceeding.

          Title 28 U.S.C.A. § 2244 of the Antiterrorism and Effective Death Penalty Act (“AEDPA”),

  provides in pertinent part:

                   (b)(2) A claim presented in a second or successive habeas corpus
                   application under section 2254 that was not presented in a prior
                   application shall be dismissed unless—

                   (A) the applicant shows that the claim relies on a new rule of
                   constitutional law, made retroactive to cases on collateral review by the
                   Supreme Court, that was previously unavailable; or

                   (B)(i) the factual predicate for the claim could not have been discovered
                   previously through the exercise of due diligence; and

                   (ii) the facts underlying the claim, if proven and viewed in light of the
                   evidence as a whole, would be sufficient to establish by clear and
                   convincing evidence that, but for constitutional error, no reasonable
                   factfinder would have found the applicant guilty of the underlying
                   offense.

                   (3)(A) Before a second or successive application permitted by this
                   section is filed in the district court, the applicant shall move in the
                   appropriate court of appeals for an order authorizing the district court
                   to consider the application.

                                                        5
Case 1:02-cv-21921-PAS Document 120 Entered on FLSD Docket 08/10/2020 Page 6 of 7




  (emphasis added). As explained above, in the Motion at bar, Petitioner requests that the Court order the

  Defendant to permit him to have access to the prosecution’s DNA evidence so that he can conduct

  additional testing to prove his actual innocence. [DE 115 at 3]. The gravamen of this claim is the same as

  those raised in his two applications that sought authorization to file a second or successive petition that

  were denied by the Eleventh Circuit. The fact that the Petitioner has couched his request in a Rule 60(b)

  Motion and raises this exact issue for the first time in this Court does not allow Petitioner to side-step the

  requirements applicable to second or successive petitions. Indeed, while Rule 60(b) permits a party to

  seek relief from a judgment on certain limited grounds, it cannot be used by habeas petitioners to raise

  new claims for habeas relief: this use would circumvent the Section 2244’s requirement that a petitioner

  obtain the approval of the appropriate court of appeals before filing a second or successive habeas

  petition. See, Gonzalez v. Crosby, supra, 545 U.S. 524, 125 S.Ct. 2641, 2647-48; Franqui v. Florida, 638

  F.3d 1368, 1371 (11th Cir. 2011).

          The Supreme Court recently described the phrase “second or successive application,” as a “term

  of art,” which “is not self-defining.” Banister v. Davis, 140 S. Ct. 1698, 1705 (2020); (citing) Slack v.

  McDaniel, 529 U.S. 473, 486, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Panetti v. Quarterman, 551 U.S.

  930, 943, 127 S.Ct. 2842, 168 L.Ed.2d 662 (2007). But as the Court made clear in Gonzalez v. Crosby, a

  Rule 60(b) motion is treated as a successive habeas petition if it: (1) “seeks to add a new ground of

  relief;” or (2) “attacks the federal court's previous resolution of a claim on the merits.” Id. at 532, 125 S.

  Ct. at 2641; United States v. Saint Surin, 693 F. App'x 787, 789 (11th Cir. 2017). A “claim,” as described

  by the Court in Gonzalez, is “an asserted federal basis for relief.” Id. at 530, 125 S.Ct. 2641. The Court

  described the term “on the merits” to mean a determination whether grounds exist entitling a petitioner to

  relief. Id. at 532 n.2, 125 S.Ct. 2641. When a Rule 60(b) motion qualifies as a second or successive

  habeas petition as defined in Gonzalez, it must comply with the requirements for such petitions under the

  AEDPA. United States v. Saint Surin, supra, 693 F. App'x 787 at 789.




                                                         6
Case 1:02-cv-21921-PAS Document 120 Entered on FLSD Docket 08/10/2020 Page 7 of 7



    III.   Conclusion

           Here, the new claim Petitioner presents is that his due process rights under Brady v. Maryland

  were violated when the State failed to preserve a sufficient amount of a DNA specimen for him to

  conduct an independent analysis of that DNA. That federal habeas claim is the only claim raised in the

  Motion at bar and challenges the legality of his state court conviction. It is therefore a successive petition.

  Pursuant to Section § 2244(b)(3)(A), Petitioner must obtain the Eleventh Circuit’s authorization before he

  can seek relief in this Court on this claim. Because the Eleventh Circuit denied his request for

  authorization to file this successive claim, this Court lacks jurisdiction to consider Petitioner’s successive

  petition. See, Faison v. Sec'y, Fla. Dep't of Corr., 806 F. App'x 938 (11th Cir. 2020); Farris v. United

  States, 333 F.3d 1211, 1216 (11th Cir. 2003) (“The AEDPA provides that, to file a second or successive §

  2255 motion, the movant must first file an application with the appropriate court of appeals for an order

  authorizing the district court to consider it. See 28 U.S.C. § 2244(b)(3)(A)”). Therefore, it is

           ORDERED that:

           1. Petitioner’s Amended Motion for Relief from Judgment and Order [DE-115], is DISMISSED

           for lack of subject matter jurisdiction;

           2. Petitioner’s Motion for Injunctive Order [DE-114] and Motion for Order Compelling

           Discovery [DE-119] are DENIED;

           3. Petitioner’s Motion for Relief from Judgment or Order [DE 112] and Motion to Amend

           Motion for Relief [113] are DENIED as MOOT.

      DONE and ORDERED in Chambers in Miami, Florida, this 10th day of August, 2020.




                                                      _________________________________
                                                      PATRICIA A. SEITZ
                                                      UNITED STATES SENIOR DISTRICT JUDGE




                                                        7
